AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 28, 2008 REGISTRATION NO. 333-147211 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FLEX FUELS ENERGY, INC. (Name of small business issuer in its charter) Nevada 1000 20-5242826 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification No.) 502 East John Street Carson City, Nevada (604) 685-7552 (Address and telephone number of principal executive offices) 30 St. Mary Axe, London EC3A 8EP, United Kingdom Issuer’s telephone Number: +44 (0) 8445 862 (Mailing Address) Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference
